ANDERSON, District Judge,
dissenting:
¶ 18 I dissent.
¶ 19 The Homeowners Association invokes this court’s jurisdiction under Utah Code Ann. § 78 — 2—2(3)(j) (1996), which requires an order, judgment, or decree of the district court. The “order” the Homeowners Association points to is a minute entry indicating that Judge Lewis denied the motion to reassign the case to Judge Brian. As counsel conceded at oral argument, the generation of this minute entry was the product of the Homeowners Association’s effort to get an appealable order. No rule requires that *539judges be assigned by order; rule 3-108(5) requires only a notice.
¶20 The majority acknowledges the absence of an order, but explains its decision as an exercise of its inherent supervisory authority over all courts of this state. This court’s supervisory authority has been established for more than a decade, but this is the first time the comí has used it to supervise the lower courts in the absence of an order from a lower court. In all earlier cases, there was a trial court order from which to appeal.1 I do not question the court’s authority; I question whether it has jurisdiction on the ground asserted by the Homeowners Association.
¶ 21« Rule 3-108 applies only to cases where judicial assistance is needed from another district or a senior judge. Rule 3-104 governs assignments within a district. The parties to this case acknowledged at oral argument that Judge Brian had accepted responsibility for cases in Summit County. Even though this is not reflected in the record, it is something generally known to the bar and to the members of this court. If that is the case, this may explain why another judge was assigned to this Salt Lake County case.
¶ 22 I understand the dismay of the litigants in this case when they discovered that Judge Brian, whom they needed to clarify a recent confusing ruling, had apparently been replaced. It makes sense for Judge Brian to at least clarify his ruling. I believe an approach could have been made informally2 to the presiding judge or the trial court executive or, failing that, to higher administrative authorities in the judicial system. Ultimately, recourse to this court might have been had by petition for extraordinary relief under rule 65B of the Utah Rules of Civil Procedure on the ground of wrongful use of public authority.3 A rule 65B proceeding would have resulted in a more expeditious remedy.
¶ 23 A rule 65B petition would also have brought the real parties in interest before this court. The presiding judge might have offered a satisfactory explanation or might have agreed that the case belongs with Judge Brian. By taking an appeal, the Homeowners Association has deprived the presiding judge of any opportunity to explain how cases are assigned in the Third District. The Homeowners Association has also managed to insure lukewarm opposition from the opposing parties, who must now pay to oppose this appeal when they actually have no objection to Judge Brian’s return, as they conceded at oral argument.
¶ 24 Finally, I am concerned about how this decision will affect the trial judges of this state. It might be interpreted to say that a judge must stay with a case until the case is fully resolved or that departure from this rule must be accomplished by an order reciting the reasons for the change, which order is subject to appeal by any interested party. Such a rule would be counterproductive. While it is good policy to keep one judge with a case until it is finally over, there' are many exceptions to this policy. For example, cases might be reassigned because of transfers to another division, because a judge has a family or medical emergency, because the judge needs to attend a council, board, or committee meeting, because an affidavit of bias has been filed, because the court needs to adjust caseloads, or because the assigned judge needs to hold a mandatory hearing in another ease. If those reassignments must be justified by a written order explaining the reasons, and if that order is then subject to appeal, many judges may decide that the burdens and risks of agreeing to such reas*540signments outweigh the benefit. The end result would be a judiciary that is less efficient, less flexible, and less responsive.
¶ 25 I hope trial judges will not react in this fashion. The majority acknowledges the broad discretion of presiding judges in reassigning cases. Rule 3-104(3)(E) requires adoption of local supplemental rules to guide the presiding judge in the assignment of cases to promote fair distribution of the work and prompt disposition of cases. I believe this court has taken the unusual step of ordering the return of this case to Judge Brian because this is an unusual case. If the trial courts adopt local supplemental rules, presiding judges are sensitive to the need for stability, and reasons for reassignments are given where not evident from the circumstances, I believe the trial courts will be permitted to continue to efficiently allocate judicial resources.4
¶26 I would dismiss the appeal for lack of jurisdiction and act instead on the petition for extraordinary relief. If the presiding judge concedes that Judge Brian was never properly taken from this case, I would order that it be reassigned to him.
¶ 27 Having disqualified themselves, Associate Chief Justice DURHAM and Justice STEWART do not participate herein; Court of Appeals Judge MICHAEL J. WILKINS and District Judge LYLE R. ANDERSON sat.

. See State v. Brown, 853 P.2d 851 (Utah 1992); State v. James, 767 P.2d 549 (Utah 1989); In re Criminal Investigation, 754 P.2d 633 (Utah 1988); State v. Lafferty, 749 P.2d 1239 (Utah 1988); State v. Long, 721 P.2d 483 (Utah 1986); State ex rel. Clatterbuck, 700 P.2d 1076 (Utah 1985).


. The Homeowners Association would naturally have included opposing parties in all such efforts.


.If, as the majority apparently believes, no judge other than Judge Brian was ever properly assigned to this case, it would be an easy matter to find the action of any other judge a wrongful use of authority. It appears that the Homeowners Association finally filed a petition for extraordinary relief with this court on November 22, 1999.


. In addition, litigants tempted to follow the path selected by the Homeowners Association cannot fail to notice that this has caused a delay of eighteen months and that Judge Brian still may not remain on the case.